Christopher G. Browning, Jr., Attorney at Law, Raleigh
Charles George, Attorney at Law, Raleigh
Andrew Ellen, Attorney at Law
J. Michael Carpenter, General Counsel
Amy Y. Bason, General Counsel
Kimberly S. Hibbard, General Counsel
Gregory F. Schwitzgebel, III, Associate General Counsel
T. John Policastro, General Counsel
H. Julian Philpott, Jr., Attorney at Law, Raleigh *163ORDER
Upon consideration of the petition filed on the 22nd of December 2017 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of April 2018."